UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4976


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARNELL LEON BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:05-cr-00812-HMH-2)


Submitted:   May 8, 2013                      Decided:   May 24, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darnell      Leon        Brown    appeals          the     district     court’s

judgment revoking his supervised release and sentencing him to

the    statutory      maximum        of    eighty-four         months’        imprisonment.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court abused its

discretion       in   revoking        Brown’s       supervised         release     and     in

imposing sentence.          Brown was informed of his right to file a

pro se supplemental brief, but he has not done so.                            We affirm.

            Although      we    ordinarily         review      the     district     court’s

revocation of supervised release for abuse of discretion, see

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999),

Brown did not object to the district court’s revocation of his

supervised release; we therefore review for plain error.                             United

States v.     Olano,      507    U.S.        725,     731-32          (1993)     (providing

standard).        Because      Brown       admitted       to   possessing        controlled

substances,      firearms,      and       ammunition,      the       district    court     was

obligated to revoke Brown’s supervised release and impose a term

of imprisonment.         See 18 U.S.C. § 3583(g) (2006).                       Accordingly,

we    conclude    that   the    district          court    did       not    err—plainly    or

otherwise—by revoking Brown’s supervised release.

            In    examining      a    sentence      imposed          upon    revocation     of

supervised       release,      this       court     “takes       a     more     deferential

                                             2
appellate posture concerning issues of fact and the exercise of

discretion         than      reasonableness               review       for      [G]uidelines

sentences.”        United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007)     (internal      quotation          marks       omitted).        A    sentence

imposed upon revocation of supervised release should be affirmed

if     it   is     within      the     statutory          maximum      and     not       plainly

unreasonable.        United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.    2006).       In     reviewing       a   revocation           sentence,       “we    first

decide whether the sentence is unreasonable,” following the same

general principles we apply to our review of original sentences.

Id.    at   438.        Only    if     we    find        that    a   sentence       is     either

procedurally       or     substantively         unreasonable          will     we    determine

whether the sentence is “plainly” so.                      Id. at 439.

             A    revocation         sentence       is    procedurally        reasonable      if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2006) factors, see 18 U.S.C. § 3583(e) (2006), and

the policy statements set forth in Chapter Seven of the U.S.

Sentencing Guidelines Manual (“USSG”) (2012).                              Crudup, 461 F.3d

at 439.     The district court also must provide an explanation of

its chosen sentence, although this explanation “need not be as

detailed or specific” as is required for an original sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                  A

sentence     is     substantively           reasonable          if   the     district      court

states a proper basis for concluding that the defendant should

                                                3
receive the sentence imposed.             Crudup, 461 F.3d at 440.              “[T]he

court ultimately has broad discretion to revoke its previous

sentence and impose a term of imprisonment up to the statutory

maximum.”        Id.    at    439   (internal       quotation     marks    omitted).

Because Brown did not object to any aspect of his sentence, our

review is for plain error.              See United States v. Bennett, 698

F.3d 194, 199-200 (4th Cir. 2012), cert. denied, 133 S. Ct. 1506

(2013).

            Our review of the record reveals that the district

court   committed       no   procedural    error.       Although     the    district

court plainly erred by considering § 3553(a)(2)(A), a prohibited

factor under 18 U.S.C. § 3583(e), we conclude that this error

did not affect Brown’s substantial rights.                  See Olano, 507 U.S.

at 731-32; United States v. Hargrove, 625 F.3d 170, 183-84 (4th

Cir.    2010).      When     imposing   Brown’s      revocation     sentence,     the

district    court      emphasized    Brown’s    breach      of    trust,    observing

that Brown had continued to engage in criminal activity after

being charged in both state and federal court.                       Moreover, the

district    court      considered    several        permissible     factors     under

§ 3583(e), including the need to deter Brown from engaging in

criminal activity and to protect the public.                        See 18 U.S.C.

§ 3553(a)(2)(B),        (C);    Bennett,      698    F.3d    at    201     (upholding

sentence    when       prohibited    factor     “constituted        only    a    minor

fragment of court’s reasoning” and when court’s “concern with

                                          4
[defendant’s] breach of trust . . . far outweighed any other

concerns”).        Given the broad discretion to revoke supervised

release and impose a term of imprisonment up to the statutory

maximum, Brown’s sentence is reasonable.                         See Crudup, 461 F.3d

at 439 (stating that, if sentence is reasonable, inquiry ends).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                            This court

requires that counsel inform Brown, in writing, of his right to

petition    the    Supreme      Court    of       the   United    States    for    further

review.     If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave     to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately         presented    in    the

materials      before    this    court    and       argument      would    not     aid    the

decisional process.

                                                                                   AFFIRMED




                                              5